OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
              OFFI(B!©Y&oBti2$isHE®S>L sW10N^^|£^S £S'fi>osTAGE»                PITNEY BOWES


              STATE OF TEXAS              UJrf
                                              '"           "'              "~
               PENALTY FOR
                                                                ZIP78701    <
               PRIVATE USE        ,'••;                     # 02 1W       '
                                          -ns.'u-s' s       l£s. 0001401623MAY. 20. 2<?.
  5/15/2015
  WILLIN, BRIAN BERNARD fr: GtrNo. CR21310-A                               WR-83,304-01
  On this day, the application for^li.0.7^ Writ ..of Habeas Corpus has been received
  and presented to the Court.      x:f-.»:'*-_*" '?•",•';.'"
                                                                      Abel Acosta, Clerk

                              ffi^iUffiSLLIN
         D N£ED TDCiJJ? BOX
                        "WEST  TEXAS ISF -TDC #1795654
                            1359

               INMATE NCttrWfffS^?316                                           R'E'F



    ; • ILLEGIBLE WRITING                                                                  • i




'3B79315          -Mi/fi'Mi»ji.iilhi-i*wif-f^rl'.|^i.^.»lf,w|,^M|fj| K                     I